Citation Nr: 0926867	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  05-03 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to the service-connected Type 
II diabetes mellitus.

2.  Entitlement to service connection for peripheral vascular 
disease, claimed as secondary to the service-connected Type 
II diabetes mellitus.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to the service-connected Type II 
diabetes mellitus.

4.  Entitlement to service connection for 
hypercholesterolemia, claimed as secondary to the service-
connected Type II diabetes mellitus.

5.  Entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to October 
1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in May and 
September 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.

The SMC issue is addressed in the REMAND section of this 
decision and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's service-connected Type II diabetes mellitus at 
least as likely as not aggravates his coronary artery 
disease.  

2.  The competent medical evidence of record indicates that 
the Veteran's service-connected Type II diabetes mellitus at 
least as likely as not aggravates his peripheral vascular 
disease.  

3.  The competent medical evidence of record indicates that 
the Veteran's service-connected Type II diabetes mellitus at 
least as likely as not aggravates his hypertension.

4.  Hypercholesterolemia is not a disability for which VA 
compensation is payable, and the Veteran does not have a 
current and chronic disorder attributable to a finding of 
hypercholesterolemia.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, 
service connection is warranted for coronary artery disease 
as secondary to service-connected Type II diabetes mellitus.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).

2.  By extending the benefit of the doubt to the Veteran, 
service connection is warranted for peripheral vascular 
disease as secondary to service-connected Type II diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2008).

3.  By extending the benefit of the doubt to the Veteran, 
service connection is warranted for hypertension as secondary 
to service-connected Type II diabetes mellitus.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).

4.  Absent a disability for VA purposes attributable to a 
finding of hypercholesterolemia, the claim of service 
connection for this disorder must be denied as a matter of 
law.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303(c), 4.1 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Such notice must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).

With respect to the instant claims, the requirements of the 
VCAA have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the Veteran in March 2004 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

In the present appeal, the Veteran was provided with notice, 
cited above, which notified him of what type of information 
and evidence was needed to substantiate his claims, but he 
was not provided with notice of the type of evidence 
necessary to establish disability ratings and effective 
dates.  Despite the inadequate notice provided to the Veteran 
on this element, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  In this 
instance, three of the claims have been granted in full, and 
insofar as the hypercholesterolemia claim is being denied 
there will be no disability evaluation or effective date 
assigned.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced 
thereby).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims decided in the decision below.  38 
U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  Here, the Veteran's 
service treatment records, along with post-service private 
and VA outpatient and examination reports, have been obtained 
and associated with the claims file.

For the foregoing reasons, the Board finds that VA has 
satisfied its duty to notify and the duty to assist pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Quartuccio.

Factual Background

The Veteran claims that he has coronary artery disease, 
peripheral vascular disease, hypertension, and 
hypercholesterolemia [high cholesterol], all of which he 
claims are secondary to his service-connected Type II 
diabetes mellitus.  See June 2009 Written Brief Presentation.  

A review of the service treatment records shows that in the 
course of the Veteran's August 1962 enlistment examination 
and at his September 1966 separation examination none of his 
currently claimed disorders were mentioned.  In addition, the 
remainder of the service treatment medical records are devoid 
of any mention of his claimed disorders.  

Both private and VA medical records are on file.  A private 
hospital discharge summary dated in June 1996 shows that the 
Veteran had been admitted for chest pain complaints.  On 
testing, the Veteran was found to have an anterolateral 
myocardial infarction.  It was also noted that he had been 
diagnosed with malignant hypertension in April 1995.  

A September 2001 private laboratory report shows findings of 
high cholesterol.  

A December 2001 letter from a private physician, Dr. 
Delehanty, includes diagnoses of "CAD" [coronary artery 
disease], status post "CABG" [coronary artery bypass graft] 
times 4 from 1997, hypertension, and hypercholesterolemia.  

An April 2003 letter from a private physician, Dr. Tan, 
includes supplied diagnoses of status post CABG, 
hypertension, and hypercholesterolemia.

An April 2003 VA outpatient treatment record includes a 
reference to new onset diabetes mellitus.  

A January 2004 letter from Dr. Delehanty shows that he was 
treating the Veteran for a cardiac disorder, to include 
coronary artery bypass graft surgery in 1987, hypertension, 
and hypercholesterolemia.  He added that the Veteran was 
recently diagnosed with diabetes.  

A January 2004 letter from Dr. Tan indicates that the 
Veteran's past medical history included status post quadruple 
bypass surgery in 1987.  She added that recent lower 
extremity ultrasounds revealed peripheral vascular disease.  
The physician also indicated that diabetes mellitus had 
officially been diagnosed in 2003 after a series of elevated 
glucoses on random blood draws.  Hypercholesterolemia was 
also listed as a diagnosed condition.  Dr. Tan further noted 
that the Veteran had hypertension and that he also had 
erectile dysfunction thought to be secondary to vascular 
disease and diabetes.  

A May 2004 rating decision shows that service connection for 
Type II diabetes mellitus was granted.  

The Veteran was afforded a VA heart examination in June 2004.  
The examiner reviewed the Veteran's claims folder.  A past 
medical history of congestive heart failure, hypertension, 
Type 2 diabetes, peripheral vascular disease, 
hypercholesterolemia, and hypertension.  The Veteran was 
noted to have been diagnosed with diabetes in 2003, and noted 
a family history of diabetes, coronary artery disease, and 
hypertension.  The Veteran gave a history of erectile 
dysfunction since 1995.  Following examination of the 
Veteran, diagnoses of hypertension, coronary artery disease, 
peripheral vascular disease, erectile dysfunction, and 
diabetes mellitus were provided.  

The examiner commented that the Veteran was diagnosed with 
diabetes and peripheral vascular disease in 2003.  She added 
that the hypertension and coronary artery disease occurred 
several years before the diabetes.  As such, she opined that 
the hypertension, coronary artery disease and peripheral 
vascular disease were not as least as likely as not caused by 
his [service-connected] diabetes.  She added, however, that 
the diabetes will at least as likely as not cause aggravation 
of these conditions due to microvascular disease and 
processes that are involved with diabetes.  She mentioned 
that the Veteran was obese and that his cholesterol levels 
were still elevated.  She mentioned that all these risk 
factors impacted, and will continue to impact, the Veteran's 
condition.  She opined that these other risk factors pose 
more of a problem than the diabetes alone.  The diabetes, 
noted the examiner, because of the Veteran's microvascular 
pathology, can cause worsening of the peripheral vascular 
disease and continued circulatory problems.  
Dr. Delehanty, as part of a September 2004 letter, opined 
that the Veteran's coronary artery disease and peripheral 
vascular disease were clearly related to the Veteran's 
underlying diabetes.  He added that the diabetes had 
contributed to the severity of the Veteran's coronary 
disease.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including cardiovascular 
diseases, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Analysis

Coronary Artery Disease, Peripheral Vascular Disease, and 
Hypertension

Here, the Veteran does not assert, nor does the evidence 
show, that his coronary artery disease, peripheral vascular 
disease, or hypertension were manifested or incurred or 
aggravated directly by service.  As such, direct service 
connection, on the basis that any of these three claimed 
disorders became manifest in service and persisted, is not 
warranted.  The record, however, does support a finding that 
the Veteran's Type II diabetes mellitus "aggravated" his 
diagnosed disorders of coronary artery disease, peripheral 
vascular disease, and hypertension.  

As reported above, the Veteran was diagnosed with coronary 
artery disease in 2001 (before the Type II diabetes mellitus, 
which was first diagnosed in 2003), peripheral vascular 
disease in January 2004 (after the diabetes mellitus), and 
hypertension in 1995 (well before the diabetes mellitus was 
diagnosed).  Additionally, of significant note, a VA examiner 
in June 2004, after reviewing the Veteran's claims file and 
examining the Veteran, opined that the Veteran's service-
connected diabetes mellitus "aggravated" his coronary 
artery disease, peripheral vascular disease, and 
hypertension.  A private physician, in September 2004 opined 
that the Veteran's coronary artery disease and peripheral 
vascular disease was related to his diabetes mellitus.  These 
two cited medical opinions have in essence indicated that the 
Veteran's coronary artery disease, peripheral vascular 
disease, and hypertension were all aggravated by the 
Veteran's service-connected Type II diabetes mellitus.  The 
record contains no medical opinions opposing this view.  

The Board is mindful of the fact that the VA examiner in June 
2004 commented that other risk factors, such as obesity and 
smoking, as related to the three disorders for which service 
connection is currently sought, posed more of a problem than 
the diabetes itself.  However, when it is not possible to 
separate the effects of a nonservice-connected condition from 
those of a service-connected condition, reasonable doubt 
should be resolved in the claimant's favor with regard to the 
question of whether certain signs and symptoms can be 
attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Board finds that the Veteran's service-connected Type II 
diabetes mellitus has at least as likely as not aggravated 
his coronary artery disease, peripheral vascular disease, and 
hypertension.  Service connection is thus granted for these 
disorders under 38 C.F.R. § 3.310(b).

Hypercholesterolemia

The Board acknowledges, as discussed in detail above, that 
the Veteran suffers from high cholesterol, or 
hypercholesterolemia.  An elevated cholesterol level, 
however, represents a laboratory finding and not a disability 
for VA purposes.  See 61 Fed. Reg. 20440, 20445 (May 7, 
1996).  In the absence of proof of a present disability, 
there can be no valid claim for service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Lacking legal merit, the claim of entitlement to service 
connection for this disorder must be denied.  See generally 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board 
would point that out, however, that if the Veteran develops a 
disability that he believes is related to 
hypercholesterolemia, he is free to file a claim for service 
connection for such disability.

As such, the Board concludes that the claim of entitlement to 
service connection for hypercholesterolemia must be denied.


ORDER

Service connection for coronary artery disease is granted.  

Service connection for peripheral vascular disease is 
granted.  

Service connection for hypertension is granted.  

Service connection for hypercholesterolemia is denied.


REMAND

In regard to the claim for SMC for loss of use of a creative 
organ, the Board notes that the Veteran is service connected 
for, in part as a result of this instant decision, renal 
insufficiency, Type II diabetes mellitus, status post 
fracture of the right fifth metacarpal, coronary artery 
disease, peripheral vascular disease, and hypertension.  
The VA examiner in 2004 opined that the Veteran's erectile 
dysfunction was not due to his service-connected diabetes 
mellitus but also mentioned that his erectile dysfunction 
"may be" the result of the use of certain medications taken 
for his hypertension.  This opinion raises the possibility of 
establishing the Veteran's claim, but a more definite medical 
opinion is needed before the Board can make a final 
adjudication of this claim.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992). 

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim for SMC for loss of use of a 
creative organ.  This letter must inform 
the Veteran about the information and 
evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  

2.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed erectile 
dysfunction.  The Veteran's claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
loss of use of a creative organ (i.e., 
erectile dysfunction).  The examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed disorder 
is etiologically related to one or more 
of the Veteran's service-connected 
disorders (renal insufficiency, Type II 
diabetes mellitus, status post fracture 
of the right fifth metacarpal, coronary 
artery disease, peripheral vascular 
disease, and hypertension), or 
medications taken for those disorders.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the Veteran's claim for SMC 
for loss of use of a creative organ 
should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


